Hurt, J.
The record shows that defendant pleaded guilty, and nothing further on the subject of his plea. This is not sufficient. It must appear from the record that defendant was admonished by the court as to the consequences of such a plea; that he was sane and uninfluenced by any considerations of fear, or by any persuasion or delusive hope of pardon prompting him to confess his guilt. A plea of guilty without these prerequisites is not legal, and consequently a judgment thereon is one rendered without plea, and is, of course, without authority in law.
The plea upon which the judgment was rendered being insufficient in law, the judgment must be reversed and the cause remanded. Code Crim. Proc. arts. 534, 518 and 519; Saunders v. State, 10 Texas Ct. App. 336; Wallace v. State, 10 Texas Ct. App. 407.

Reversed and remanded.